Case 19-80739   Doc 6   Filed 05/13/19   Entered 05/13/19 13:45:06   Desc Main
                           Document      Page 1 of 5
Case 19-80739   Doc 6   Filed 05/13/19   Entered 05/13/19 13:45:06   Desc Main
                           Document      Page 2 of 5
Case 19-80739   Doc 6   Filed 05/13/19   Entered 05/13/19 13:45:06   Desc Main
                           Document      Page 3 of 5
Case 19-80739   Doc 6   Filed 05/13/19   Entered 05/13/19 13:45:06   Desc Main
                           Document      Page 4 of 5
Case 19-80739   Doc 6   Filed 05/13/19   Entered 05/13/19 13:45:06   Desc Main
                           Document      Page 5 of 5
